DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-05-00094-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

HARVEY EARTHMOVING, INC. AND
SHIRLEY MCPIERCE,                                     §     APPEAL FROM THE 4TH
APPELLANTS


V.                                                                         §     JUDICIAL DISTRICT COURT OF

EDDYE JULIAN, CHARLES JULIAN,
CARLA HAGGARD AND 
GLENDA HOLCOMB-CAWOOD,                   §     RUSK COUNTY, TEXAS
APPELLEES




MEMORANDUM OPINION
PER CURIAM
            Appellants have filed a motion to dismiss this appeal.  All other parties to the appeal have
been given notice of the filing of this motion.  In their motion, Appellants represent that the parties
reached an agreement that disposes of all issues presented for appeal and that the agreement has been
performed.  Because Appellants have met the requirements of Texas Rule of Appellate Procedure
42.1(a)(2), the motion is granted, and the appeal is dismissed. 
Opinion delivered June 8, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.



(PUBLISH)